Citation Nr: 1527311	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran was born in July 1944 and served on active duty from June 1967 to June 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

In September 2009 and September 2010, the Board remanded the case for additional development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.  In February 2012, the Board confirmed and continued the RO's denial.

In May 2013, pursuant to a joint motion by the Veteran and the VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2012 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.

In May and October 2014, the Board, again, remanded the case for additional development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.  

In August 2009, during the pendency of the appeal, the Veteran testified at a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The presence of posttraumatic stress disorder (PTSD) has not been established.  

2.  A psychiatric disorder, primarily diagnosed as delusional disorder, grandiose type; schizophrenia; and bipolar disorder, was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

3.  The Veteran has a personality disorder which underwent no increase in pathology in service as a result of an intervening disease or injury.  


CONCLUSION OF LAW

A psychiatric disorder is not the result of disease or injury incurred in or aggravated by service, nor may delusional disorder, grandiose type or schizophrenia be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, the VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence the VA will obtain, and which information and evidence the claimant is expected to provide 38 USCA § 5103(a).

The notice requirements apply to all five elements of a service connection claim:  (1) the veteran's status, (2) the existence of a disability, (3) a connection between the veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Dingess v Nicholson, 19 Vet App 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v Principi, 18 Vet App 112 2004).  However, the notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v Nicholson, 19 Vet App 103 (2005), rev'd on other grounds, 444 F 3d 1328 (Fed Cir 2006).  

The RO provided the Veteran a pre-adjudication notice by letter, dated in June 2006.  The notification substantially complied with the requirements to identify the evidence necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, including PTSD, and the relative duties of the VA and the Veteran to obtain evidence.  It also informed the Veteran of how disability evaluations and effective dates are assigned.  Quartucczo v Principi, 16 Vet App 183 (2002).  The duty to notify is satisfied.  See Conway v Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  

Additionally, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, VA medical records, private medical records, multiple submissions from the Veteran, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.  

A December 2007 private treatment record from Dr. H.J., notes that the Veteran is receiving income from the Social Security Administration (SSA).  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

Here, the record shows that SSA disability benefits were denied for the Veteran in November 1994.  The Veteran has never alluded to receiving SSA disability benefits since that time.  He likewise made no suggestion that records from the SSA would be relevant his psychiatric disorder appeal.  

The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating his psychiatric disorder claim because they would not "give rise to pertinent information" concerning his disorder.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

In evaluating the VA's assistance to the Veteran, the Board finds that there has been substantial compliance with the joint motion of the parties and the May and October 2014 remands.  The Board directed the Agency of Original Jurisdiction (AOJ) to perform the following actions:  1)  The AOJ was to return the case to the examiner who had conducted the March 2010 VA examination and had provided the July 2011 supplemental opinion clarifying whether the Veteran had a current psychiatric disorder, including, but not limited to, PTSD.  The examiner was asked to specifically state whether the Veteran had or did not have PTSD or any other psychiatric disorder.  If the examiner found that the Veteran had PTSD, the examiner was to specify the stressor(s) associated with the diagnosis.  If the examiner found that the Veteran had a current acquired psychiatric disorder other than PTSD, the examiner was to provide an opinion as to whether it was at least as likely as not (at least a 50/50 chance) that the disorder was first manifested during active service.  The examiner was to expressly address treatment records from the John Umstead Hospital dated in 1982 and 1994.  A complete rationale was to be provided for the opinion stated.  The claims file was to be made available to the examiner.  If the March 2010 VA examiner was not reasonably available, the Board stated that a different examiner could render the opinion.  If necessary for the examiner to render the opinion, a new VA examination was to be performed.  Then, after completing any other development that may be warranted, the AOJ was to readjudicate the claim on the merits.  

In the October 2014 remand, the Board noted that a new examination had been performed in June 2014, and that the VA examiner had used the criteria in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) to evaluate the Veteran's claim.  The Board noted, however, that a diagnosis of a mental disorder for VA purposes had to conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Therefore, the case was remanded for a supplemental opinion to evaluate any psychiatric disorder under DSM-IV.  The claims file was to be returned to the examiner who performed the June 2014 VA examination. The VA examiner was to specifically answer the following questions:  1)  Would the Veteran's June 2014 diagnosis change if he was evaluated under the DSM-IV criteria, and if so, why ?  If not, why not ? and 2) Was the Veteran's personality disorder, as diagnosed by the March 2010 VA examiner, aggravated during service by a superimposed injury or disease?  The examiner was to provide an explanation for all opinions, including his or her clinical experience, medical expertise, and established principles.  If the examiner was unable to render an opinion without resort to speculation, he or she was to state why that was so.  As above, if the June 2014 VA examiner was unavailable, claims file could be forwarded for an opinion to a similarly qualified clinician.  If necessary for the examiner to render the opinion, a new VA examination was to be performed.  The Board also directed the AOJ to ascertain whether the Veteran had obtained any additional medical treatment (VA or non-VA) not currently on file.  If so, the AOJ was to obtain those records.  

As noted above, the Veteran had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

During the course of the appeal, the RO requested that the Louisville Police Department send the VA a copy of the report of investigation, or any information on a 1967 incident in which the Veteran was allegedly assaulted.  The VA also  asked the Veteran to submit written statements from or contact information for the lay persons who he had indicated had personal knowledge of the events that occurred in service.  In particular, the VA requested a statement from D. B. to assist in substantiating that incident.  To date, the response from the Louisville Police Department has been negative for the report of investigation or any information on the 1967 incident.  D. B. has not responded to the request for a statement.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and in April 2015, he stated that he had no additional information or evidence to submit.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

For certain disabilities, such as psychoses (e.g., delusional disorder or schizophrenia), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If the veteran has a diagnosis of PTSD from a mental health professional other than a VA psychiatrist or psychologist and it is based upon a stressor that would otherwise qualify for the application of 38 C.F.R. § 3.304(f)(3), then VA must seek an appropriate opinion under the duty to assist.  Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at 2 (Fed. Cir. Dec. 24, 2014).

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

During his November 1966 service entrance examination, the Veteran answered "Yes", when asked if he then had, or had ever had, frequent or terrifying nightmares or depression or excessive worry.  During his hearing he denied having psychiatric problems or treatment prior to service.  He stated that his responses were in anticipation of problems he could face in the service.  On examination, his psychiatric processes were found to be normal.  

The Veteran's service treatment records, and the report of his March 1970 service separation examination are negative for any complaints or clinical findings of a psychiatric disorder.  

In a June 1970 information sheet, the Veteran detailed several instances of what he believed to be racial discrimination.  

In August 1982, the Veteran was hospitalized for 10 days at the John Umstead Hospital.  He was involuntarily committed by his mother due to an inability to care for himself.  He was agitated and irrational and was suffering from visual hallucinations and depression.  That was his first psychiatric hospitalization or mental health treatment of any kind.  

The examiner noted that the Veteran had been in a stormy marriage for about 10 years.  He had ultimately gotten divorced and, sometime thereafter, his house had been destroyed by fire.  Thereafter, his condition reportedly had deteriorated rather gradually.  He was obsessed with inventing things and believed that his inventions could make him a multi-millionaire.  He also felt that there was a set-up or plot to get him.  The examiner noted that since the Veteran had never been anywhere else before, it was difficult to corroborate what he was saying.  
The examiner stated that because it was the Veteran's first hospitalization, it was difficult to be sure what he was suffering from.  The Veteran did not stay here long enough to be evaluated.  He was discharged pending a court hearing.  The examiner noted that the Veteran did not appear to be dangerous and did not feel that he needed to be committed under the circumstances.  

The diagnosis was deferred.  However, the examiner believed that the Veteran had been having some problems of paranoid and grandiose thinking in the past three to five years.  The examiner stated that it became more obvious after his divorce and that there was some indication of a schizoid personality.  The examiner further stated that it was possible that after the Veteran's divorce and his house burned, he  may have become depressed.  The examiner also reported that the Veteran's grandiose thinking and paranoid ideation could be an indication of schizo- affective disorder rather than schizophrenia, but that such a disorder would not be chronic-and probably would not last that long.

The evidence is negative for any further psychiatric treatment until September 1994, when he was, again, involuntarily committed to John Umstead Hospital for 15 days.  Reportedly, he had not been taking care of himself not sleeping and had developed grandiose and paranoid delusions.  His family was reportedly afraid of him.  He did have some symptoms consistent with a bipolar disorder.  The examiner stated that another diagnostic consideration was delusional disorder.  As best as the examiner could determine, the age of onset for his illness was around 38.  

During his hospital course, the Veteran demonstrated strong grandiose beliefs, and testing tended to confirm the presence of a grandiose delusion disorder.  He did not appear to be acutely dangerous, and based on his history and information, he was discharged for an outpatient commitment.  The diagnosis was delusional disorder, grandiose type.  

From September 1994 to March 1995, the Veteran was followed at Durham County Mental Health.  In February 1995, his treating psychiatrist stated that the Veteran's delusional disorder, grandiose subtype, appeared more consistent with a diagnosis of undifferentiated schizophrenia,  
In a December 2006 affidavit, C. S., a sociology instructor at a community college, stated that he had been a friend of the Veteran for 15 years.  Mr. S. maintained that the Veteran had PTSD as a result of service and that he deserved to be compensated for it.  

In January 2007, the Veteran was treated by the VA after reportedly being evicted from his home.  He was self-referred to vent about his acute stressors.  The diagnosis was psychotic disorder, not otherwise specified, rule out schizophrenia, paranoid type vs schizoaffective disorder) and rule out PTSD.  

In December 2007, a veteran's representative referred the Veteran for an evaluation by H.J., M.D.  The Veteran stated that all his problems started during service when he was robbed and almost killed in 1967.  He reportedly developed problems with sleep, anxiety, and concentration.  It was noted that his first psychiatric admission had been in 1982.  The examiner stated that it was not clear when the Veteran's psychotic symptoms started and that it was not clear if he had experienced psychotic symptoms during his military service.  Dr. J.'s diagnoses were PTSD and psychotic disorder, not otherwise specified.   Dr. J. noted the stressor as a traumatic event during service.  

In a February 2008 statement, W. W. attested to the Veteran's honesty in his dealings with him.  Mr. W. noted various ordeals which the Veteran had sustained over the past years contributing to what had been recently diagnosed as PTSD.  

In January 2010, the VA received a purported transcript of a telephone conversation with J. R.  Mr. R. remembered loaning the Veteran a jacket while stationed in Kentucky and receiving the jacket back with a rip in it.  

In January 2010, the VA received a letter from the Veteran's son.  He stated that when he was a child, his father (the Veteran) had frequent nightmares and became distant and seemingly removed from his surroundings.  

In February 2010, E. B., a former fellow serviceman recalled several occasions where he felt that the some of the black soldiers had been victims of discrimination. 
In March 2010, the Veteran was examined by the VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following the examination, the diagnosis was personality disorder, not otherwise specified with paranoid features.  It was noted that the Veteran met the following criteria that established the diagnosis:  He has a pervasive and enduring paranoia that seems to be disconnected to his particular environment or stressor.  He also manifests general grandiose language when referring to himself or his accomplishments.  His traits are not severe enough to warrant a diagnosis such as schizophrenia and his level of independent function supports that perspective.  The examiner stated that by definition personality disorders are pervasive and enduring character patterns that are not caused by a specific environmental stimulus or stressor.  Therefore, the Veteran's two reported stressors could not directly cause his personality disorder.

In July 2011, the VA examiner reiterated that the Veteran does not have a diagnosed Axis I psychiatric disorder.  His only real symptom at that time was insomnia.  He did demonstrate mild psychotic symptoms, but the examiner found them to be most consistent with a personality disorder.  The VA examiner noted that during VA treatment in January 2007,  the Veteran was given a diagnosis of a psychosis, not otherwise specified.  However, the VA examiner stated that in reading the caregiver's notes, it was clear that such a diagnosis was provisional in nature, not firm.  The examiner also addressed the December 2007 findings of H. J., M.D.  Although Dr. J. diagnosed PTSD and a psychotic disorder, not otherwise specified, the VA examiner noted that Dr. J.'s opinion may not have been based on all of the information available to the VA examiner.   The VA examiner noted that Dr. J. did not have access to the Veteran's claims file, service treatment records, or results of psychologic testing.  

In June 2014, the Veteran was reexamined by the VA.  The examiner found that valid psychometric data from the current VA mental health evaluation support the presence of mild depressed mood symptoms and anxiety, as well as paranoid ideation and psychotic-type behavior patterns.  The validity of the psychometric data was based upon proper veteran performance on multiple, independent and imbedded symptom validity tests.  The examiner stated that overall, the valid psychometric data strongly supports the current (and prior 1994) mental health diagnostic conclusions of the presence of a significant delusional disorder.  He further stated that there was no psychometric data to support the presence of comorbid PTSD.  Therefore, the examiner opined that it was less likely than not that the veteran incurred PTSD as a result of his active military service experiences and claimed non-combat trauma incidents (i.e., claimed simple assault and racial discrimination events).  The examiner based his conclusion on the general absence of any current confirmatory psychometric data and more likely psychiatric conditions underlying his lengthy history of litigious behavior and persecutory claims.  

The examiner noted that Veteran was currently diagnostic with delusional disorder.  The examiner found that the available treatment documentation suggested, strongly,  that the onset of that condition occurred well after the veteran completed his active military service.  The examiner cited the 1982 John Umstead Hospital inpatient psychiatric treatment note, which indicated that the onset of the Veteran's psychiatric disorder was coincident with his divorce and approximate to a period between 1977 and 1979.  The examiner noted that the Veteran's active military service concluded in 1970 and opined that it was less likely than not that his active military service contributed to the development of his delusional disorder.  

The VA examiner further stated that while the Veteran's primary psychiatric condition diagnosis varied to some degree over the years with various mental health practitioners, all those who evaluated him highlighted the predominant issues with delusional and persecutory belief systems and much of the diagnostic uncertainty had been whether the Veteran had delusional disorder, psychotic disorder, not otherwise specified, and/or schizophrenia; all conditions that are grouped within the DSM-IV and DSM-V diagnostic classification systems as being examples of thought disorder.

In a clarifying medical opinion, dated in January 2015, the VA examiner stated that the Veteran's June 2014 diagnosis of delusional disorder would not change under the criteria of the DSM-IV.  His history of delusional behavior with predominant persecutory belief would meet DSM-IV or DSM-V diagnostic criteria for delusional disorder.  The VA examiner noted that the only significant change between      DSM-IV and DSM-V diagnostic nomenclature for delusional disorder was the reduced reliance upon delusions being "non-bizarre" in DSM-V to meet diagnosis. DSM-V allowed for bizarre delusions to be noted, but as a diagnostic modifier. In either case, however, the examiner stated that the change did not materially impact the diagnosis.

The VA examiner also stated that the Veteran's personality disorder had not been aggravated during service by a superimposed injury or disease.  He reiterated and agreed with the March 2011 VA examiner's statement that personality disorders are pervasive and enduring character patterns that are not caused by a specific environmental stimulus or stressor; and that therefore, the Veteran's two reported stressors could not directly cause his personality disorder.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's personality disorder, not otherwise specified with paranoid features had not been permanently aggravated beyond its natural progression by a superimposed injury or disease. 

In addition, the VA examiner stated that he did not find sufficient evidence from the Veteran's available documentation and records that a personality disorder was even present.  He noted that DSM-IV and DSM-V diagnostic guidelines required a pattern that is stable and of long duration, and the onset can be traced back at least to adolescence or early adulthood.  Therefore, it remained the opinion of the current examiner that the Veteran's primary psychiatric difficulty was one of delusional disorder and that onset of the condition occurred after active military service.  

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his August 2009 hearing, the Veteran reported that he was assaulted and robbed in service and that since that time, he had experienced anxiety.  Therefore, he maintained that service connection was warranted for a psychiatric disorder.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to give testimony about what he experienced during and since his separation from the service.  For example, he is competent to report that he felt nervous and anxious since being assaulted in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology associated with those symptoms.  The question of an etiologic relationship between an injury and the development of a chronic, residual psychiatric disorder involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a psychiatric diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice psychiatric disorder.  Not only is a chronic, identifiable psychiatric disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).
A review of  the Veteran's service treatment records is negative for any findings of a psychiatric disorder.  A chronic, identifiable psychiatric disorder, primarily diagnosed as delusional disorder (a psychosis), was first manifested in the late 1970's or early 1980's many years after the Veteran's separation from the service.  Although there are many evaluation and treatment records, dated since 1982, there is no probative evidence of a nexus between that disorder and any event during the Veteran's service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the June 2014 VA examiner specifically considered the Veteran's postservice treatment records, including those from John Umstead Hospital and stated that there was no relationship between the Veteran's psychiatric disorder and service.  Absent such a nexus or evidence of delusional disorder during the first year after the Veteran's separation from the service, he does meet the criteria for service connection for delusional disorder on a direct or presumptive basis.  However, that does not end the inquiry.

During his hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he had PTSD, primarily as result of a vicious beating and near death experience in service in 1967.  He reported that the beating took place in Louisville, Kentucky and that he was assaulted by several individuals and robbed of his watch.  However, the preponderance of the evidence is against that claim.  Indeed, the Board does not find the Veteran's reported stressor credible.  

The service treatment records and the reports of the Veteran's service entrance and separation examinations are negative for any complaints or clinical findings of any residuals of the claimed attack.  In view of the Veteran's description of a vicious beating and near-death experience, it is reasonable to expect that he would have sought treatment for his injuries at the time of the attack or at least reported them during his service separation examination.  This is particularly true in light of the fact that at the time of his separation from the service, he reported other disorders, such as appendicitis and sinusitis manifested by a stuffy nose.  When asked if there was any illness or injury other than those already noted, he responded, "No".  Moreover, efforts to acquire evidence or information associated with the attack, such as an associated police report, have consistently met with negative results.  J. R., a former fellow soldier remembers that on one occasion while stationed near Louisville, Kentucky, he loaned the Veteran a jacket.  Although the Veteran returned the jacket with a rip in it, there is no evidence of file as to the cause of that rip.  Specifically, there is no evidence to substantiate the Veteran's claim that the jacket was ripped during an assault.  For these reasons, the Board finds that the Veteran's claimed stressor was not credible.

In addition to the assault in service, the Veteran reports that he experienced many instances of racial discrimination which led to the development of PTSD.  The evidence shows that he reported such instances in service and that a former fellow serviceman, E. B., supported the Veteran's contentions.  In service, the cited incidents were investigated, however, they could not be corroborated and many were unfounded.  Therefore, the reports of discrimination would not serve as a stressor for the claimed PTSD.  

Not only is the evidence against a finding that the stressor actually occurred, the preponderance of the competent evidence is against a finding that the Veteran has PTSD.  In a December 2006 affidavit, C. S. stated that he had been a friend of the Veteran for 15 years.  Mr. S. maintained that the Veteran had PTSD as a result of service and that he deserved to be compensated for it.  However, Mr. S. is a Sociology instructor at a Community College, and there is no evidence that he has training or experience in diagnosing PTSD.  Accordingly, his opinion is of no force or effect in substantiating the Veteran's claim for service connection for PTSD.  
In December 2007, H.J., M.D., diagnosed the Veteran with PTSD.  However, that diagnosis was based on a history reported by the Veteran which has not been substantiated by competent objective evidence.  Not only is the stressor not credible, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the VA examinations in March 2010 and June 2014 found that the Veteran did not have PTSD.  The March 2010 examiner noted that Dr. J. did not have access to the Veteran's claims file, service treatment records, or results of psychologic testing.  In this regard, the June 2014 examiner stated that there was no psychometric data to support the presence of PTSD.  Therefore, the preponderance of the evidence of record is against a finding that the Veteran actually has PTSD.  

Absent a confirmed stressor or diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for PTSD is not warranted.

In arriving at this decision, the Board has considered the Board's citation to a prior Board decision which granted service connection for that disorder.  He contends that his case is similar and, therefore, maintains that he also deserves service connection for PTSD.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions are nonprecedential in nature.  38 C.F.R. § 20.1303 (2014).  In the consideration of appeals, the Board is bound by applicable statutes, VA regulations , and precedent opinions of the VA General Counsel. The Board is not bound by VA manuals, circulars, or similar administrative issues.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  

Finally, the Board notes that in addition to a delusional disorder, the Veteran has been diagnosed with a personality disorder.  Personality disorder, not otherwise specified, was diagnosed following the March 2010 VA examination.  By their very nature, personality disorders are considered lifelong diseases, not diseases or injuries for which service connection may be established.  38 C.F.R. § 3.303(c).  Such a notation is consistent with the VA examination reports in March 2010 and June 2014.  However, where there is a superimposed injury or disease on a personality disorder which causes an increase in the underlying pathology, service connection may be granted on the basis of aggravation.  VAOPGCPREC 67-90,  82-90.  

In this case, there no evidence of an inservice increase in the underlying pathology in the Veteran's personality disorder.  Moreover, there is no evidence of a superimposed disease or injury in service which caused an increase in the preexisting pathology.  The most recent VA examiner squarely addressed that question and found no evidence that a personality disorder had been aggravated in service by a superimposed disease or injury.  Therefore, the Veteran does not meet the criteria for inservice aggravation of his preexisting personality disorder. 

For the foregoing reasons, the Board concludes that the Veteran does not meet the criteria for service connection for a psychosis, diagnosed primarily as delusional disorder; for PTSD; or for aggravation of a personality disorder.  Accordingly, service connection for a psychiatric disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes that the June 2014 VA examiner utilized the DSM-V criteria in evaluating the Veteran's psychiatric disorder.  However, VA uses the criteria in DSM-IV when evaluating psychiatric disorders.  In January 2015, the VA examiner stated the Veteran's history of delusional behavior with predominant persecutory belief would meet DSM-IV or DSM-V diagnostic criteria for delusional disorder.  He stated that the change from DSM-IV to DSM-V did not materially impact the diagnosis.

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 



ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


